

116 S601 IS: Banning Lobbying And Safeguarding Trust Act
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 601IN THE SENATE OF THE UNITED STATESFebruary 28, 2019Mr. Braun (for himself and Mr. Scott of Florida) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit former Members and elected officers of Congress
			 from lobbying Congress at any time after leaving office.
	
 1.Short titleThis Act may be cited as the Banning Lobbying And Safeguarding Trust Act or the BLAST Act. 2.Prohibiting former Members and officers of Congress from lobbying Congress (a)ProhibitionSection 207(e) of title 18, United States Code, is amended by striking paragraph (1) and inserting the following:
				
 (1)Members and elected officers of CongressAny person who is a Senator, a Member of the House of Representatives, or an elected officer of the Senate or the House of Representatives and who, after that person leaves office, knowingly makes, with the intent to influence, any communication to or appearance before any Member, officer, or employee of either House of Congress or any employee of any other legislative office of Congress, on behalf of any other person (except the United States) in connection with any matter on which the former Senator, Member, or elected official seeks action by a Member, officer, or employee of either House of Congress, in his or her official capacity, shall be punished as provided in section 216..
 (b)Technical and conforming amendmentsSection 207(e)(2) of title 18, United States Code, is amended— (1)in the heading, by striking Officers and staff and inserting Staff;
 (2)by striking an elected officer of the Senate, or; (3)by striking office or; and
 (4)by striking former elected officer or. (c)ApplicabilityThe amendments made by this section shall apply with respect to an individual who leaves office on or after the date of the enactment of this Act.